Case 20-12836-JTD   Doc 95-3   Filed 12/01/20   Page 1 of 9




                       EXHIBIT B

                    Engagement Letter
              Case 20-12836-JTD          Doc 95-3      Filed 12/01/20    Page 2 of 9




                                                                                   Matthew Foster
                                                                    Sonoran Capital Advisors, LLC
                                                                   1733 N Greenfield Rd, Suite 104
                                                                                 Mesa, AZ 85205


November 30, 2020

Grant Lyon, Member of the Board of Directors and Chair, Restructuring Committee
Cred Inc. and its subsidiaries
2121 S. El Camino Real, Suite 500
San Mateo, CA 94401

This letter confirms and sets forth the terms and conditions of the engagement between Sonoran
Capital Advisors, LLC ("Sonoran") and Cred Inc. and its assigns and successors as well as its
affiliates Cred (US) LLC, Cred Capital, Inc., Cred Merchant Solutions LLC, and Cred (Puerto
Rico) LLC (together, the "Company"), including the scope of the services to be performed and the
basis of compensation for those services. The Chief Restructuring Officer (the “CRO”) shall report
to and take direction from the Company’s Board of Directors (the “Board”).

1.     Description of Services.

       (a)     Officers. In connection with this engagement, Sonoran shall make available to the
               Company:

               (i)       Matthew Foster to serve as the CRO; and

               (ii)      Sonoran will provide additional employees or independent contractors of
                         Sonoran and/or its affiliates ("Additional Personnel") as may be required
                         from time to time (collectively, with the CRO, the "Engagement
                         Personnel"), to assist the CRO in the execution of the duties set forth more
                         fully in this Agreement.

       (b)     Duties.

               (i)       The CRO shall have those powers and duties set forth in this Agreement
                         along with such other powers and duties as may be prescribed by the Board;

               (ii)      The CRO shall lead and direct Additional Personnel and/or Macco
                         Restructuring Group LLC, the Company’s Financial Advisor (“Macco”) in
                         performing a financial review of the Company, including, but not limited
                         to, a review and assessment of financial information as well as short and
                         long-term projected cash flows (collectively, the "Financial Review");

               (iii)     It is the CRO’s understanding that the Company filed a petition for relief
                         under Title 11 of the United States Code (“Bankruptcy Code”) under lead
                         case #20-12836 in the District of Delaware. The CRO shall, with the
                         assistance of Additional Personnel and/or Macco, if necessary, together and


                                                 -1-
      Case 20-12836-JTD         Doc 95-3      Filed 12/01/20     Page 3 of 9




               in cooperation with other applicable officers of the Company and the
               Company's other engaged professionals and counsel, (a) liaise with debtor’s
               counsel, board members, and creditor constituencies, (b) assist with cash
               flow and budgeting, (c) oversee creation of statements and schedules, (d)
               oversee and participate in initial debtor interview and other interaction with
               U.S. Trustee, (e) participate in the meeting with creditors as required by §
               341 of the Bankruptcy Code, (f) oversee and sign monthly operating reports,
               (g) oversee, as necessary, the creation of plan and/or sale and/or settlement
               projections, analyses, and related court requirements, and (h) provide
               testimony as may be required in connection with any of the foregoing or
               may otherwise be required in a chapter 11 case;

      (iv)     To the extent the Company files a plan under the Bankruptcy Code (a
               “Plan”), the CRO shall oversee the business aspects of the confirmation
               process including but not limited to (a) feasibility of the Plan, (b)
               completion of a Chapter 7 comparison, (c) solicitation of votes from
               creditors, (d) testimony at a confirmation hearing, and (e) execution of the
               Plan after the effective date;

      (v)      To the extent the Company elects to sell certain assets under § 363 of the
               Bankruptcy Code, the CRO shall, at the discretion of the Board, oversee or
               assist in the sales process, as needed;

      (vi)     To the extent the Company seeks postpetition debtor-in-possession
               financing, the CRO shall, at the discretion of the Board, oversee or assist in
               the process of obtaining such financing;

      (vii)    The CRO, with the assistance of Additional Personnel, Macco, or Company
               employees, shall evaluate potential sources of cash and other asset recovery
               for the Company and shall lead negotiations with these third parties; and

      (viii)   The CRO and the Additional Personnel shall perform such other services as
               may be reasonably requested or directed by the Board and/or other
               authorized Company personnel; provided, however, that such services are
               not duplicative of work others are performing for the Company.

(c)   Sonoran is a firm that provides turnaround, crisis management, and financial
      advisory services. In some cases, Sonoran provides these services as advisors to
      management, in other cases one or more of its staff serve as corporate officers and
      other of its staff fill positions as full or part time employees. To be clear, this
      engagement letter sets forth Sonoran’s engagement as CRO and the Company shall
      seek approval of this agreement under Bankruptcy Code section 363.

      The application of Sonoran shall disclose the individual identified for CRO as well
      as the names and proposed functions of the Additional Personnel.

(d)   The Engagement Personnel shall not be employees of the Company, but will
      continue to be employed by, or contracted through, Sonoran. While rendering


                                        -2-
           Case 20-12836-JTD          Doc 95-3     Filed 12/01/20      Page 4 of 9




            services to the Company, the CRO will not do anything to interfere with his duties
            to the Company; provided, however, that notwithstanding the foregoing, the CRO
            may fulfill his management and administrative obligations for Sonoran and
            existing engagements. The Additional Personnel may continue to work with other
            personnel at Sonoran in connection with unrelated matters that will not unduly
            interfere with the services rendered by the Engagement Personnel pursuant to this
            Agreement. With respect to the Company, however, the Engagement Personnel
            shall operate under the direction of the Board and Sonoran shall have no liability
            to the Company for the acts or omissions of the Engagement Personnel related to
            the performance or non-performance of services at the direction of the Board and
            consistent with the requirements of the Engagement and this Agreement. In
            addition, and notwithstanding the non-employee status of the Engagement
            Personnel, the CRO and any Additional Personnel who are designated as
            "officers" shall provide written acknowledgement of their agreement to comply
            with the Company’s Code of Ethics and Business Conduct Policy (the "Code of
            Ethics"); provided, however, that it is understood that the Engagement
            Personnel’s roles as employees and/or equity holders of Sonoran or any of its
            affiliates (as well as any engagements they participate in for other Sonoran
            clients) shall not be a violation of the Conflict of Interest section of the Code of
            Ethics unless such Engagement Personnel are directly involved on behalf of
            Sonoran in representing interests adverse to the Company.

2.   Information Provided by Company and Forward Looking Statements.

     The Company shall use all reasonable efforts to (i) provide the Engagement Personnel with
     access to management and other representatives of the Company and (ii) furnish all data,
     material, and other information concerning the business, assets, liabilities, operations, cash
     flows, properties, financial condition and prospects of the Company that Engagement
     Personnel reasonably request in connection with the services to be provided to the
     Company. The Engagement Personnel shall rely, without further independent verification,
     on the accuracy and completeness of all publicly available information and information
     that is furnished by or on behalf of the Company and otherwise reviewed by Engagement
     Personnel in connection with the services performed for the Company. The Company
     acknowledges and agrees that the Engagement Personnel are not responsible for the
     accuracy or completeness of such information and shall not be responsible for any
     inaccuracies or omissions therein, provided that if Sonoran or any of the Engagement
     Personnel become aware of material inaccuracies or errors in any such information they
     shall promptly notify the Board of such errors, inaccuracies or concerns. Sonoran and
     Engagement Personnel are under no obligation to update data submitted to them or to
     review any other areas unless specifically requested by the Company to do so.

     The Company understands that the services to be rendered by the Engagement Personnel
     may include the preparation of projections and other forward-looking statements, and
     numerous factors can affect the actual results of the Company’s operations, which may
     materially and adversely differ from those projections. In addition, Engagement Personnel
     will be relying in good faith on information provided by the Company in the preparation
     of those projections and other forward-looking statements.


                                             -3-
           Case 20-12836-JTD           Doc 95-3      Filed 12/01/20      Page 5 of 9




3.   Limitation of Duties.

     Neither Sonoran, nor the Engagement Personnel make any representations or guarantees
     that, inter alia, (i) an appropriate restructuring proposal or strategic alternative can be
     formulated for the Company, (ii) any restructuring proposal or strategic alternative
     presented to the Company’s management or the Board will be more successful than all
     other possible restructuring proposals or strategic alternatives, (iii) restructuring is the best
     course of action for the Company, or (iv) if formulated, that any proposed restructuring
     plan or strategic alternative will be accepted by any of the Company’s creditors,
     shareholders and other constituents. Further, neither Sonoran, nor the Engagement
     Personnel, assume any responsibility for the Company’s decision to pursue, or not pursue
     any business strategy, or to effect, or not to effect any transaction. The Company agrees
     that Sonoran shall not have any obligation or responsibility to provide accounting, audit,
     management, tax, or legal services, and shall have no responsibility for designing or
     implementing operating, organizational, administrative, cash management, or liquidity
     improvements, or to provide any fairness or valuation opinions, or any advice or opinions
     with respect to solvency in connection with any transaction. The Engagement Personnel
     shall be responsible for implementation only of the restructuring proposal or alternative
     approved by the Board and only to the extent and in the manner authorized and directed by
     the Board.

4.   Compensation.

     (a)     Sonoran will be paid by the Company for the services of the CRO at a billing rate
             of $35,000 per calendar month (“Monthly Fee”). The Monthly Fee will be paid on
             the 1st of every month.

     (b)     Sonoran will be paid by the Company for the services of the Additional Personnel
             at the hourly billing rates outlined below (“Hourly Fees”).

                   (i)       Managing Directors = $450 per hour

                   (ii)      Senior Consultants = $395 per hour

                   (iii)     Senior Associates = $325 per hour

                   (iv)      Associates = $295 per hour

                   (v)       Analysts = $195 per hour

     (c)     In addition, Sonoran will be reimbursed for its reasonable out-of-pocket expenses
             incurred in connection with this assignment, such as travel, lodging, duplicating,
             messenger and telephone charges. All fees and expenses will be billed on a monthly
             basis and payable upon receipt.

     (d)     It is Sonoran’s policy in these cases to receive a security retainer prior to the
             commencement of our activities to be held throughout this engagement. The
             retainer secures final payment of Sonoran’s invoices for services rendered and


                                               -4-
           Case 20-12836-JTD         Doc 95-3      Filed 12/01/20      Page 6 of 9




            expenses incurred. Given the magnitude and scope of the services you have
            requested, we require an advance of $15,000. This advance will be returned to the
            Company upon payment in full of Sonoran’s outstanding invoices or applied to any
            outstanding invoices at the conclusion of this engagement.

5.   Termination.

     (a)    This Agreement will apply from the date hereof and may be terminated with
            immediate effect by either party without cause by written notice to the other party;
            provided, however, that if such notice is provided by Sonoran, such notice shall not
            become effective until the earlier of (a) thirty days after the date of such notice, and
            (b) such date that the Company notifies Sonoran that it no longer requires Sonoran's
            services.

     (b)    On termination of the Agreement, any undisputed fees and expenses due to Sonoran
            shall be remitted promptly (including fees and expenses that accrued prior to, but
            are duly invoiced subsequent to, such termination).

     (c)    The provisions of this Agreement that give the parties rights or obligations beyond
            its termination shall survive and continue to bind the parties.

6.   No Audit.

     Company acknowledges and agrees that Sonoran and Engagement Personnel are not being
     requested to perform an audit, review, or compilation, or any other type of financial
     statement reporting engagement that is subject to the rules of the AICPA, SEC or other
     state or national professional or regulatory body.

7.   No Third Party Beneficiary.

     The Company acknowledges that all advice (written or oral) provided by Sonoran and the
     Engagement Personnel to the Company in connection with this engagement is intended
     solely for the benefit and use of the Company (limited to its Board and management) in
     considering the matters to which this engagement relates. The Company agrees that no
     such advice shall be used for any other purpose or reproduced, disseminated, quoted or
     referred to at any time in any manner or for any purpose other than accomplishing the
     tasks referred to herein without Sonoran’s prior approval (which shall not be
     unreasonably withheld), except as required by law, regulation (including stock
     exchange rules) or legal or administrative process.

8.   Conflicts.

     Sonoran is not currently aware of any relationship that has created or would create a
     conflict of interest with the Company or those parties-in-interest of which you have made
     us aware. Because Sonoran serves clients in numerous cases, both in and out of court, it is
     possible that Sonoran may have rendered or will render services to or have business
     associations with other entities or individuals which had or have or may have relationships
     with the Company, including creditors of the Company. Sonoran will not be restricted by


                                             -5-
            Case 20-12836-JTD          Doc 95-3      Filed 12/01/20     Page 7 of 9




      virtue of providing the services under this Agreement from providing services to other
      entities or individuals, including entities or individuals whose interests may be in
      competition or conflict with the Company’s, provided Sonoran makes appropriate
      arrangements to ensure that the confidentiality of information is maintained and provided
      that Sonoran will not represent the interests of any such entities or individuals directly in
      connection with the matters in which the Engagement Personnel are serving the Company.

9.    Confidentiality/Non-Solicitation.

      Sonoran and the Engagement Personnel shall keep as confidential all non-public
      information received from the Company in conjunction with this Agreement, except: (i) as
      requested by the Company or its legal personnel; (ii) as required by legal proceedings; or
      (iii) as reasonably required in the performance of this Agreement. All obligations as to
      non-disclosure shall cease as to any part of such information to the extent that such
      information is or becomes public other than as a result of a breach of this provision. The
      Company, on behalf of itself and its subsidiaries, agrees that, until two years subsequent to
      the termination of this engagement, it will not solicit, recruit, hire or otherwise engage for
      services any employee of Sonoran or any of its affiliates who worked with the Company's
      employees or representatives on this engagement while employed by Sonoran or its
      affiliates (“Solicited Person”). Should the Company or any of its subsidiaries or affiliates
      extend an offer of employment to or otherwise engage any Solicited Person and should
      such offer be accepted, Sonoran shall be entitled to a fee from the Company that will reflect
      the loss that Sonoran would suffer, as mutually agreed in good faith by the Company and
      Sonoran, but in no event shall be more than $1.0 million in the case of a Managing Director,
      or $500,000 in the case of any other employee.

      Further, without the Company’s prior written consent, none of Sonoran’s directors, officers
      or employees who have worked with the Company on this engagement will, for a period
      of two years subsequent to the termination of this engagement, directly or indirectly solicit,
      recruit, hire or otherwise engage for services any employee of the Company or any of its
      affiliates who have worked with Sonoran’s employees or representatives on this
      engagement while employed by the Company (a) for employment by Sonoran or by any of
      its affiliates or (b) to provide consulting or other services to or on behalf of Sonoran or any
      of its affiliates.

10.   Indemnification/Limitations on Liability.

      The Company shall indemnify the CRO and such other Engagement Personnel, if any,
      acting as officers (the “Indemnified Professionals") to the same extent as the most favorable
      indemnification it extends to its officers or directors, whether under the Company’s bylaws,
      its certificate of incorporation, by contract or otherwise, and no reduction or termination in
      any of the benefits provided under any such indemnities shall affect the benefits provided
      to the Indemnified Professionals. The Indemnified Professionals shall be covered as
      officers under the Company’s existing director and officer liability insurance policy. As a
      condition of Sonoran accepting this engagement; an endorsement to such director and
      officer liability policy evidencing such coverage shall be furnished to Sonoran prior to the
      effective date of this Agreement. The Company shall give thirty (30) days’ prior written


                                               -6-
            Case 20-12836-JTD          Doc 95-3     Filed 12/01/20      Page 8 of 9




      notice to Sonoran of cancellation, non-renewal, or material adverse change in coverage,
      scope, or amount of such director and officer liability policy. The provisions of this section
      are in the nature of contractual obligations and no change in applicable law or the
      Company’s charter, bylaws or other organizational documents or policies shall affect the
      Indemnified Professionals’ rights hereunder. The attached indemnity and limitation on
      liability provisions are incorporated into this Agreement, and the termination of this
      Agreement or the engagement shall not affect those provisions, which shall remain in full
      force and effect.

11.   Chapter 11 Proceedings.

      This Agreement is subject to the approval of the Bankruptcy Court for the District of
      Delaware (the “Court”). The Company shall use its best efforts to promptly apply to the
      Court for the approval of this Agreement and Sonoran’s retention by the Company under
      the terms of this Agreement. The Company shall supply Sonoran with a draft of such
      application and any proposed order authorizing Sonoran’s retention that is proposed to be
      submitted to the bankruptcy court sufficiently in advance of the filing of such application
      or the submission of such order, as the case may be, to enable Sonoran and its counsel to
      review and comment on such application or order.

12.   Miscellaneous .

      This Agreement (together with the attached indemnity provisions), including, without
      limitation, the construction and interpretation thereof, and all claims, controversies, and
      disputes arising under or relating thereto, shall be governed and construed in accordance
      with the laws of the State of Delaware, without regard to principles of conflict of law that
      would defer to the laws of another jurisdiction. The Company and Sonoran agree to waive
      trial by jury in any action, proceeding or counterclaim brought by or on behalf of the parties
      hereto with respect to any matter relating to or arising out of the engagement or the
      performance or non-performance of Sonoran under this Agreement. The Company and
      Sonoran agree, to the extent permitted by applicable law, that any Federal Court sitting
      within the District of Delaware shall have exclusive jurisdiction over any litigation arising
      out of this Agreement; to submit to the personal jurisdiction of the Courts of the United
      States District Court for the District of Delaware; and to waive any and all personal rights
      under the law of any jurisdiction to object on any basis (including, without limitation,
      inconvenience of forum) to jurisdiction or venue within the State of Delaware for any
      litigation arising in connection with this Agreement.

      Subject only to Court approval, this Agreement shall be binding upon Sonoran and the
      Company, their respective heirs, successors, and assignees, and any heir, successor, or
      assignee of a substantial portion of Sonoran's or the Company's respective businesses
      and/or assets, including any chapter 11 trustee. This Agreement incorporates the entire
      understanding of the parties with respect to the subject matter of this Agreement and
      supersedes all prior written or oral agreements and understandings with respect thereto;
      and may not be amended or modified except in writing executed by the Company and
      Sonoran. Notwithstanding anything in this Agreement to the contrary, Sonoran may



                                              -7-
             Case 20-12836-JTD      Doc 95-3     Filed 12/01/20   Page 9 of 9




       reference or list the Company’s name and/or a general description of the services in
       Sonoran’s marketing materials, including, without limitation, on Sonoran’s website.


Sincerely,




Matthew Foster
Managing Director
Sonoran Capital Advisors, LLC



Accepted and Agreed to:

By:

Name: Grant Lyon

Title: Member of the Board of Directors




                                           -8-
